Order filed May 15, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00916-CV
                                    ____________

                    CHARLES J. GERMANY JR., Appellant

                                          V.

                     WELLS FARGO BANK, NA, Appellee


                    On Appeal from the 458th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-239533

                                     ORDER

      This is an appeal from a judgment signed October 19, 2017. The notice of
appeal was due November 20, 2018. See Tex. R. App. P. 26.1. Appellant, however,
filed the notice of appeal on November 21, 2017, a date within 15 days of the due
date for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend
time to file the notice of appeal. While an extension may be implied, appellant is still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex. R.
App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.



                                               PER CURIAM